On Motion for Rehearing.
PER CURIAM.
In a motion for rehearing, it has been pointed out that, in increasing the award for the support of the minor child to $7.50 per week, the award, by exact and precise computation, exceeds the demand of $30 per month. The error is recognized and the decree will be amended so as to conform to the demand. Accordingly, the award of alimony for support of the minor child is hereby fixed in the sum of $30 per month, and, as so amended, our original decree is reinstated and made the final judgment of this court.
The motion for rehearing is denied.